In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
          ___________________________
               No. 02-20-00289-CV
          ___________________________

IN THE INTEREST OF C.K., C.R., AND J.G., CHILDREN


       On Appeal from the 362nd District Court
               Denton County, Texas
           Trial Court No. 14-09471-362


         Before Wallach, Kerr, and Birdwell, JJ.
          Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On November 19, 2020, we notified appellant that her brief had not been filed

as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: January 7, 2021




                                            2